Citation Nr: 0322247	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to increased initial evaluation for 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling from March 13, 1999 and as 30 percent disabling 
from January 10, 2000 through October 24, 2001. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to March 
1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi. 

The Board remanded the veteran's claims in June 2001.  In a 
November 2001 rating decision, the RO increased the veteran's 
psychiatric disability rating to 30 percent, effective from 
January 10, 2000, and to 100 percent, effective from October 
25, 2001.  The file was returned to the Board in May 2002.  


FINDING OF FACT

On January 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of both issues on Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2002). 

As noted above, in a November 2001 rating decision the RO 
increased the veteran's psychiatric disability rating to 30 
percent, effective from January 10, 2000, and to 100 percent, 
effective from October 25, 2001.  In January 2003, the RO 
transferred a statement from the veteran to the Board, 
indicating that the veteran was satisfied with the decision.  
The veteran's statement, dated in March or May 2002, reads:

To Whom It May Concern:
I am satisfied with the 100 % decision.

It also contains a notation that it had been found in the 
"wrong file".  Based upon the veteran's statement, the 
Board finds that the appellant has withdrawn his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

